Citation Nr: 1444304	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-07 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

The propriety of the reduction of the disability rating from 20 percent to 10 percent for a right shoulder strain, effective September 1, 2010.


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from January 2005 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

By way of background, the RO reduced the Veteran's rating for the service-connected right shoulder strain from 20 percent to 0 percent in a June 2010 rating decision, effective from September 1, 2010, based on the fact that the Veteran did not appear for a scheduled VA examination, to assess the status of his disability.  The RO rescheduled the examination in January 2012, and the Veteran appeared.  In a subsequently issued January 2012 rating decision, the RO increased the rating for the service-connected right shoulder strain from 0 percent to 10 percent, effective from September 1, 2010.  This, in effect, still resulted in a reduction of the Veteran's initial 20 percent rating.  The Board also notes that in his March 2012 VA Form 9, the Veteran stated that he wished his disability "was returned to its original percent."  Furthermore, in the June 2013 representative's statement, the issue on appeal was phrased as the propriety of the reduction for right shoulder strain, currently evaluated as 10 percent disabling, which was decreased to 0 percent, effective September 1, 2010.  Accordingly, the Board finds that the issue on appeal is whether the January 2012 rating reduction was proper.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  

The Board notes that in a September 2013 letter, the Veteran was informed that because there was correspondence in the record from the Disabled American Veteran's (DAV) who was representing him when his case was certified to the Board, as well as from The Veterans of Foreign Wars (VFW), his wishes for representation were unclear.  See September 2013 letter from the Board.  As such, he was asked to clarify his wishes regarding representation, and informed that if he did not respond within 30 days, the Board would assume that he wanted to represent himself, and would proceed pro se.  He did not respond to that letter.  Thus, the Board must presume he is unrepresented in this appeal.
FINDINGS OF FACT

1.  The Veteran failed to report for a VA examination for his right shoulder in February 2010.

2.  In a March 2010 rating decision, the RO proposed to reduce the rating for the service-connected right shoulder strain to 0 percent.

3.  In a June 2010 rating decision, the RO reduced the rating for the service-connected right shoulder strain to 0 percent, effective September 1,2010.

4.  The Veteran was afforded a VA examination for his right shoulder in January 2012.

5.  In a January 2012 rating decision, the RO assigned a 10 percent rating for the service-connected right shoulder strain, effective September 1, 2010.  At the time of the final reduction in January 2012, the 20 percent initial disability rating for the Veteran's right shoulder strain had been in effect less than five years.

6.  The evidence of record shows that since the Veteran was granted service connection for his right shoulder strain in April 2009, there has not been material improvement reasonably certain to continue under the ordinary conditions of life.


CONCLUSION OF LAW

The reduction of the Veteran's rating was not proper and the criteria for restoration of the 20 percent rating have been met.  38 U.S.C.A. §§ 1155 , 5112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.344, 4.3, 4.115a, 4.71a, Diagnostic Code 5201 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); May field v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

There are specific notice requirements found in 38 C.F.R. § 3.105(e), which are applicable to reductions of disability ratings.  The Board believes that those specific notice requirements take precedence over the more general notice requirements found in the VCAA.  The Court of Appeals for Veterans Claims (Court) has referred to "the canon of interpretation that the more specific trumps the general."  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one....") (quoting Busic v. United States, 446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).

In a March 2010 rating decision, the RO informed the Veteran that it proposed to reduce the rating assigned for his right shoulder strain from 20 percent to 0 percent.  Later in March 2010, the rating decision was followed by a notice letter to the Veteran from VA again informing him of the proposal to reduce the rating assigned for his right shoulder strain from 20 percent to 0 percent.  The Veteran was provided with detailed reasons for the proposed reduction and the type of information or evidence he could submit in response.  He was informed of his right to a personal hearing on this matter.  This letter also informed the Veteran that if no additional evidence was received within 60 days, the rating would be reduced effective on the first day of the third month following notice of the final decision.  A June 2010 rating decision, issued more than 60 days after the March 2010 notice, reduced the evaluation for the Veteran's service-connected right shoulder strain from 20 percent to 0 percent, effective September 1, 2010. A subsequent January 2012 rating decision, assigned a 10 percent rating for the service-connected right shoulder strain, effective September 1, 2010.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue decided on appeal have been met.

VA also has a duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records and VA treatment records have been obtained; relevant private treatment records have not been identified.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

VA examinations were conducted in February 2009 and January 2012.  The Board finds that the VA examinations obtained in this case are thorough and adequate.  These examinations were predicated on an interview with the Veteran regarding his right shoulder disability symptoms, as well as a physical examination and diagnostic testing.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an adequate VA examination of the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any evidence relevant to the issue decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.


Analysis

As noted above, the RO reduced the Veteran's rating for the service-connected right shoulder strain from 20 percent to 0 percent in a June 2010 rating decision, effective from September 1, 2010.  In a subsequent January 2012 rating decision, issued while the Veteran's challenge to the reduction in his rating was on appeal, the RO increased the rating for the service-connected right shoulder strain from 0 percent to 10 percent, effective from September 1, 2010.  This, in effect, still resulted in a reduction of the Veteran's initial 20 percent rating to 10 percent.   

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).  However, if the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).
The Veteran's left shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of motion of the arm.  A 20 percent rating is assigned for limitation of motion at shoulder level on the major or minor side.  A 30 percent rating is assigned for limitation of motion to midway between side and shoulder level on the major side; and a 20 percent rating is assigned for limitation of motion to midway between side and shoulder level on the minor side.  A 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the major side; and a 30 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the minor side.

In an April 2009 rating decision, the RO granted service connection for a right shoulder strain and assigned a 20 percent rating, under Diagnostic Code 5201, effective January 11, 2009.  In that decision, the RO informed the Veteran that as there was a likelihood of improvement, the assigned evaluation was not considered permanent and was subject to a future review examination.  The 20 percent evaluation was officially reduced by a rating decision in January 2012, effective September 1, 2010.  Hence, the 20 percent rating was in effect for less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply, and a single reexamination disclosing improvement in the disability is sufficient to warrant reduction in a rating.  38 C.F.R. § 3.344(c).

Additionally, as discussed above, the Veteran was informed of the proposed reduction in the letter dated in March 2010 as well as the March 2010 rating decision, and he was offered the opportunity to identify and/or submit evidence.  In fact, in response to the additional evidence submitted by the Veteran after he received the March 2010 letter and rating decision, the Veteran was afforded another VA examination to determine the severity of his right shoulder disability.  Based on this procedural history, the Board concludes that the reduction was done in accordance with the procedure set forth in VA regulations, to include 38 C.F.R. § 3.105(e).  That is, the Veteran received appropriate notice of the proposed reduction and was accorded the opportunity to respond.

In February 2009, when the Veteran was originally awarded a 20 percent evaluation, the examination indicated that he did not have flare-ups of the right shoulder. He reported pain and stiffness. Muscle strength was 5/5, and there was no atrophy, spasm, or other muscle abnormalities. The right shoulder had subacromial tenderness, with forward flexion of 0-130 degrees, abduction of 0-90 degrees, internal rotation of 0-90 degrees, and external rotation of 0-90 degrees. There was pain on motion in forward flexion from 120-130 degrees and in abduction from 80-90 degrees, with no functional loss on repetitive motion. The Veteran had normal coordination, no sensory loss, no motor loss, and normal deep tendon reflexes of the biceps, triceps and brachioradialis. X-rays of the shoulder were normal. Nerve conduction studies showed no evidence of sensory motor polyneuropathy of the upper extremities. He was diagnosed with a right shoulder strain.

Because the Veteran was not employed at the time of the examination the examiner made no findings as to the impact of his right shoulder disability on his usual occupation. As to activities of daily living, the examiner noted that his right shoulder severely impacted his ability to do sports and exercise, moderately impacted his ability to do recreational activities and chores, mildly impacted his ability to travel and shop, and had no impact on his ability to feed, bath, dress, groom, drive or do toileting tasks.  Based on his limitation of abduction to 90 degrees (shoulder level), the Veteran was assigned a 20 percent evaluation under DC 5201. 

As noted above, the Veteran was scheduled for a VA examination in February 2010, but he was unable to attend.  Instead, the Veteran attended a rescheduled VA examination in January 2012.  The Veteran denied any impact from flare-ups on the function of his shoulder.  X-rays revealed mild osteoarthritis.  On physical examination, palpation of the joint produced local tenderness, and there was guarding of the right shoulder.  There was no evidence of ankylosis and testing for instability was negative.  Muscle strength on flexion and abduction of the right shoulder was also normal.  Empty can test, external rotation/infraspinatus strength test, and lift off/subscapularis test were negative.  The examiner noted that there was a history of mechanical symptoms, such as clicking and catching of the right shoulder, but no recurrent dislocation.  Range of motion testing revealed flexion to 160 degrees and abduction to 160 degrees.  

There was objective evidence of pain on repetitive testing, but no additional loss of motion or other additional limitations.  The examiner indicated that there was no functional loss or functional impairment, but noted that the Veteran had less movement than normal, weakened movement, and excess fatigability on the right side.  Moreover, the examiner indicated that the Veteran's right shoulder disability impacted his ability to work and his usual daily activities. Specifically, the examiner reported that it prevented exercise and sports, moderately affected chores, shopping, recreation, traveling and driving, and mildly affected feeding, bathing, dressing, toileting, and grooming. 

While the findings in the January 2012 examination do not support a 20 percent rating for limitation of motion under Diagnostic Code 5201 given the improvement in the Veteran's abduction, the Board finds that the improvement in the Veteran's range of motion is offset by a decrease in the Veteran's overall functioning, which suggests that his improved range of motion will not be sustained under the ordinary conditions of life.  In 2009, he did not have any arthritis in his shoulder, and had minimal to no impact from his shoulder on his activities of daily living. However, at the 2012 examination, his right shoulder prevented certain daily activities, impacted all activities, and had a moderate impact on many of them. Further, the examiner indicated that his right shoulder caused weakened movement, less movement than normal, and fatigability, all criteria included in 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner also stated that his right shoulder impacted his ability to work. Given the evidence present at the 2012 examination, the Board finds that his range of motion improved, but that given his other symptoms and overall disability picture, that this improvement will not be continued under the ordinary conditions of life, and that his 20 percent should be restored effective September 1, 2010. See Brown v. Brown, 5 Vet. App. 413, 422 (1993) (VA's failure to observe applicable law and consider all relevant evidence renders reduction decision void ab initio).  

ORDER

The reduction in the rating assigned for a right shoulder strain was not appropriate, and the 20 percent rating is restored back to September 1, 2010.


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


